DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.84(h)(2) because Figure 12 shows magnification in the same figure.  “When a portion of a view is enlarged for magnification purposes, the view and the enlarged view must each be labeled as separate views”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthey, US 2007/0183263.
Regarding claim 1, Matthey discloses a timepiece comprising: 
a display unit including a first indicating hand (8) and a dial (4) so as to display a time, the dial has: 
a first scale (10, upper arrow) having a number for showing an absolute value of a positive numerical value within a plurality of numerical values indicated by the first indicating hand; 
a second scale (10, lower arrow) having a number for showing an absolute value of a negative numerical value within the plurality of numerical values; 
a first sign for showing that the numerical value indicated by the first indicating hand is positive ( + sign), and 
a second sign for showing that the indicated numerical value is negative ( - sign).
Regarding claim 2, Matthey discloses wherein a shortest distance from the first scale to the first sign is shorter than a shortest distance from the first scale to the second sign, and wherein a shortest distance from the second scale to the second sign is shorter than a shortest distance from the second scale to the first sign (Fig 1 shows 
Regarding claim 3, Matthey discloses a barometric pressure sensor [0033], wherein the first indicating hand indicates a variation per unit time in an altitude based on barometric pressure measured by the barometric pressure sensor by using the first scale or the second scale [0048-0049].
Regarding claim 4, Matthey discloses a barometric pressure sensor, wherein the first indicating hand indicates the first sign in a case where a variation per unit time in barometric pressure measured by the barometric pressure sensor is positive, and indicates the second sign in a case where the variation is negative (fig 1).
Regarding claim 5, Matthey discloses the dial has a reference value indicated by the first indicating hand, and wherein in a plan view in an axial direction of an indicating hand axle of the first indicating hand, a number showing the absolute value of the plurality of numerical values is disposed line-symmetrically with respect to a virtual straight line passing through the indicating hand axle of the first indicating hand and the reference value (Fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matthey as applied to claims 1-5 above, and further in view of Raeber et al, US 2007/0183264.
Regarding claims 8 and 9, Matthey does not explicitly disclose a greater difference in color/lightness between the numbers showing measurement results and the time symbols.
Raeber shows differences in contrast of color/background color in figure 3a.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Matthey to have a greater contrast between the measurement result and the background as compared to the contrast between the time display and its background as taught by Raeber for the reason that this would allow the user to more easily notice and see the measurement result due to the sharper contrast.
Regarding claims 10-11, Matthey does not explicitly disclose a greater difference in color/lightness between the indicating hands showing measurement results and the time display hands.
Raeber shows differences in contrast of color/background color in figure 3a.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Matthey to have a greater contrast between the measurement result hands and the background as compared to the contrast between the time display hands and its background as taught by Raeber for the reason that this would allow the user to more easily notice and see the measurement result due to the sharper contrast.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON M COLLINS/           Examiner, Art Unit 2844                                                                                                                                                                                             

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833